             Case 1:17-cv-01789-DLC Document 394 Filed 08/01/19 Page 1 of 1
Nicholas L. McQuaid                                                  53rd at Third
Direct Dial: 212-906-1255                                            885 Third Avenue
Nicholas.McQuaid@lw.com                                              New York, New York 10022-4834
                                                                     Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                     www.lw.com

                                                                     FIRM / AFFILIATE OFFICES
                                                                     Beijing         Moscow
                                                                     Boston          Munich
                                                                     Brussels        New York
                                                                     Century City    Orange County
August 1, 2019                                                       Chicago         Paris
                                                                     Dubai           Riyadh
                                                                     Düsseldorf      San Diego
VIA ECF                                                              Frankfurt       San Francisco
                                                                     Hamburg         Seoul
                                                                     Hong Kong       Shanghai
Hon. Denise L. Cote                                                  Houston         Silicon Valley
                                                                     London          Singapore
United States District Court                                         Los Angeles     Tokyo
Southern District of New York                                        Madrid          Washington, D.C.
Daniel Patrick Moynihan                                              Milan
United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

           Re:        Securities and Exchange Commission v. Lek Securities Corp., et al. (17-cv-01789)

Dear Judge Cote:

       We represent Defendants Lek Securities Corporation and Samuel Lek (together, the “Lek
Defendants”) in the above-referenced matter. Pursuant to Paragraph 3.F. of Your Honor’s
Individual Practices in Civil Cases, we respectfully request oral argument be scheduled on the
Lek Defendants’ Motion to Reopen Expert Discovery (Dkt. No. 390).

           Thank you for your consideration.

                                                   Respectfully submitted,

                                                   /s/ Nicholas L. McQuaid

                                                   Nicholas L. McQuaid
                                                   of LATHAM & WATKINS LLP

cc:        All Counsel of Record (via ECF)
